Carpinello, J.
Appeal from a judgment of the Supreme Court (Seibert, Jr., J.), entered April 9, 2004 in Saratoga County, which, inter alia, granted defendant’s motion to hold plaintiff in contempt of court for failure to comply with a prior stipulation between the parties.
Amid numerous allegations of contempt between these divorced parties, a hearing was held resulting in plaintiff being held in contempt by Supreme Court. Upon our review of the record, we find no abuse of discretion in Supreme Court’s decision to so hold her in contempt. The record confirms that plaintiff willfully failed to comply with certain provisions of an open court stipulation, as well as the divorce judgment itself, in that she, among other conduct, interfered with defendant’s visitation, unilaterally changed day care providers for their youngest child, failed to cooperate in the sale of the marital residence and failed to timely pay defendant his full share of a stock transaction. It was further demonstrated that plaintiffs conduct impaired and prejudiced certain rights of defendant. Thus, the findings of contempt will not be disturbed (see e.g. Matter of Daniels v Guntert, 256 AD2d 940 [1998]; Matter of Munz v Munz, 242 AD2d 789 [1997]). Nor do we find an abuse of discretion in the court’s refusal to hold defendant in contempt (see e.g. Davis-Taylor v Davis-Taylor, 4 AD3d 726 [2004]; Di Filippo v Di Filippo, 300 AD2d 1003 [2002]).
Cardona, P.J., Mercure, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, with costs.